DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/03/2021 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1.	Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,942,373.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both disclose “An optical system having a spectral transmission profile having an average transmittance Ta between 380 nm and 780 nm and an average red light transmittance Tr between a first limit Li and a second limit L2, with Tr < 2*Ta/3 and L1 = 600 nm and L2=780 nm, and the optical system being configured to allow selectively retinal exposure of an eye to at least one selected range of wavelengths of light in the visible spectrum of 460 nm to 530 nm”.
Claim 1 of the present application merely broaden the scope of the patent 10,942,373’s claim 1 by eliminating limitations “the optical system comprises a light emitting source and a controller device configured to control the light emitting source based on a day time and/or on a geo-localization of the optical system”.
Furthermore, it has been held that the omission an element and its functions is an obvious expedient if the remaining elements perform the same as before. In re Karlson, 136 USPQ 184 (CCPA). Also, note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
2.	Claims 2-10 are rejected as being double-patented over claims 2-10 of US Patent 10,942,373.
3.	Claim 11 is rejected as being double-patented over claim 12 of US Patent 10,942,373.
4.	Claim 12 is rejected as being double-patented over claim 11 of US Patent 10,942,373.
5.	Claim 13 is rejected as being double-patented over claim 15 of US Patent 10,942,373.
6.	Claim 14 is rejected as being double-patented over claim 13 of US Patent 10,942,373.
7.	Claim 15 is rejected as being double-patented over claim 14 of US Patent 10,942,373.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foulds et al.(WO 2012/044256 A1 of record).
Regarding to claim 1, Foulds et al. discloses an ocular lens comprising of an optical system (pars. [0058] to [0061], [0075] and [0076]) conceived for the prevention or slowing the myopia progression (pars.[0032] to [0035], [0049], [0053] and [0082]) having a spectral transmission profile having an average transmittance Ta between 380 nm and 780 nm and an average red light transmittance Tr between 600 nm and 780 nm, wherein Tr < 2*Ta/3 (see proportions of spectral ranges in pars. [0066] and [0071], as well as theoretical support for such proportions in in pars. [0057], [0075]), and the optical system being configured to allow selectively retinal exposure of an eye to at least one selected range of wavelengths of light in the visible spectrum of 460 nm to 530 nm (see pars. [0057] to [0059], [0068] and [0070]).

Regarding to claim 2, Foulds et al. discloses the optical system according to claim 1, wherein the optical system is configured to selectively emit light in at least the selected range of wavelengths of light in the visible spectrum (pars. [0079] and [0080]).

Regarding to claims 3 and 4, Foulds et al. discloses the optical system according to claim 1, wherein L2 = 650nm; wherein Tr < Ta/5 (pars. [0071], [0074] and [0075]).

Regarding to claims 5 and 7, Foulds et al. discloses the optical system according to claim 1, wherein the spectral transmission profile has an average blue light transmittance Tb between a third limit L3 and a fourth limit L4, with Tb < 2Ta/3, for example Tb < Ta/5, with L3 = 380 nm and L4 = 455 nm; wherein the at least one selected range of wavelengths of light is centered on a wavelength within the range of 480 nm to 510 nm, with a bandwidth in a range from 20 nm to 70 nm (pars. [0084] and [0087], as well as pars. [0059], [0068], [0075], [0082]).

Regarding to claim 6, Foulds et al. discloses the optical system according to claim 1, further configured to solar protection (an obvious constructive modification of the optical system of Foulds).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Foulds et al., as applied to claim 1 above, in view of Guy (BE 1018173 A3 of record).
Foulds et al. discloses the optical system according to claim 1.  However, Foulds et al. does not expressly disclose a luminescent agent which emits light within the at least one selected range of wavelengths of light; wherein the luminescence agent is a phosphorescent material or a fluorescent material which emits light respectively by phosphorescence and by fluorescence in the at least one selected range of wavelengths of light; wherein the fluorescent material is a fluorescent molecule which: absorbs energy between 380 nm and 455 nm of the light spectrum and/or in the UV portion of the light spectrum; and re-emits it in the selected range of wavelengths of light.  Guy teaches a luminescent agent which emits light within the at least one selected range of wavelengths of light; wherein the luminescence agent is a phosphorescent material or a fluorescent material which emits light respectively by phosphorescence and by fluorescence in the at least one selected range of wavelengths of light; wherein the fluorescent material is a fluorescent molecule which: absorbs energy between 380 nm and 455 nm of the light spectrum and/or in the UV portion of the light spectrum; and re-emits it in the selected range of wavelengths of light (see for instance, page 2, lines 27 to 34).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Guy to the device of Foulds purpose of increasing the emission of light towards the eye in specific wavelength range.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Foulds et al. in view of Guy (BE 1018173 A3), as applied to claim 10 above, and further in view of Drobe (EP 2772794 A1 of record).
Regarding to claim 11, Foulds and Guy disclose the optical system according to claim 10.  However, neither Foulds et al. nor Guy et al. expressly discloses wherein the optical system comprises an interferential filter.  Drobe teaches an optical system configured to selectively and substantially reflect light arriving on the front face of the optical system between L1 and L2 and/or L3 and L4; wherein the optical system comprises an interferential filter (see, for instance, pars. [0054] to [0056]).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Drobe to the device of Foulds and Guy purpose of implementing the selective transmission of given wavelength ranges in ocular lenses.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Foulds et al., as applied to claim 1 above, in view of Drobe (EP 2772794 A1 of record).
Regarding to claim 12, Foulds et al. discloses the optical system according to claim 1.  However, Foulds et al. does not expressly disclose wherein the optical system is configured to selectively and substantially reflect light arriving on the front face of the optical system between L1 and L2 and/or L3 and L4.  Drobe teaches an optical system configured to selectively and substantially reflect light arriving on the front face of the optical system between L1 and L2 and/or L3 and L4 (see, for instance, pars. [0054] to [0056]). Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Drobe to the device of Foulds purpose of implementing the selective transmission of given wavelength ranges in ocular lenses.

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Foulds et al., in view of Drobe (EP 2772794 A1 of record), as applied to claim 12 above and further in view of Legerton (US 20130278887 A1 of record).
Regarding to claim 13, Foulds et al. and Drobe disclose the optical system as described in claim 12 above.  Neither Foulds nor Drobe discloses an optical sensor adapted to detect the light level and/or spectrum of the ambient light, and wherein the controller device is configured so as to control the light emitting source based at least on the detected light level and/or radiance and/or spectrum of the ambient light.  However, Legerton teaches an optical sensor adapted to detect the light level and/or spectrum of the ambient light, and wherein the controller device is configured so as to control the light emitting source based at least on the detected light level and/or radiance and/or spectrum of the ambient light (pars. [0048], [0038] and [0034]).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Legerton  to the device of Foulds and Drobe purpose of implementing the selective transmission of given wavelength ranges in ocular lenses.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Foulds et al., as applied to claim 1 above, in view of  Legerton (US 20130278887 A1 of record).
Regarding to claim 15, Foulds et al. discloses the optical system according to claim 1.  However, Foulds et al. does not expressly disclose wherein the optical system further comprises: a light emitting source; an optical waveguide adapted to collect light emitted from the light emitting source and to guide the collected light to the eye of a wearer when the optical system is being worn by the wearer; and a controller device adapted to control the emitted spectrum and/or radiance and/or light level emitted by the light emitting source so as to selectively emit light in the selected range of wavelengths.  Legerton teaches an eye-wear borne electromagnetic radiation refractive therapy system (pars. [0018] and [0019]) comprising all the distinguishing features above (pars. [0031] and [0032]) and that explicitly discloses the possibility of its combination with filters in order to spectrally modulate the ambient electromagnetic radiation (par. [0045])(Thus, Legerton teaches how to increase the efficiency of the light therapy in order to prevent or slow the myopia progression).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teachings of Legerton to the device of Foulds as normal design option.

Regarding to claim 14, Foulds et al. and Legerton disclose the optical system according to claim 12.  Foulds et al. does not disclose wherein the controller device is configured so as to provide chronobiology regulation or synchronization and/or affective disorders regulation and/or myopia prevention and/or reduction and/or epilepsy palliative treatment by controlling the light emitting source to provide emission between 460 nm and 530 nm with specific spatial and temporal patterns.  Legerton teaches wherein the controller device is configured so as to provide chronobiology regulation or synchronization and/or affective disorders regulation and/or myopia prevention and/or reduction and/or epilepsy palliative treatment by controlling the light emitting source to provide emission between 460 nm and 530 nm with specific spatial and temporal patterns (pars. [0018] and [0019]).  Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teachings of Legerton to the device of Foulds as normal design option.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/            Primary Examiner, Art Unit 2872